DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of Claims
A preliminary amendment filed on 11/19/2020 has been acknowledged and entered. Claims 1-50 have been canceled. Claims 51-70 have been added. Claims 51-70 are pending. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 51, 55-57, 61 and 65-67 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 20170060870 A1 to Checkley in view of U.S. Pub. No. 20180314976 A1 to Miao and in further view of U.S. Pub. No. 20110264682 A1 to Song.
As to claim 51 and 61, Checkley discloses a method comprising: 
selecting, by control circuitry, a term from a title of a video content item, wherein at least a portion of the video content item is hosted on a video-hosting website(Checkley ¶0002, 0015, 0018, 0019, extracting keyword from video titles, videos stored in video hosting service e.g. Youtube); 
determining, by the control circuitry, if the selected term is associated with a media program, wherein the determining comprises (Checkley ¶0019, 0020, 0023, determining if the extracted keyword is associated with target video):
analyzing a plurality of video content items hosted on the video-hosting website (Checkley ¶0019, 0020, 0023, analyzing the video titles from the video hosting service/server, the extracted keywords from the video titles and comparing the keywords with target keywords associated with a target video); and 
Checkley does not expressly disclose determining if a threshold number of the plurality of video content items identify the selected term as associated with the media program; and
in response to determining that the selected term is associated with the media program, storing, by the control circuitry, the selected term in a keyword database associated with the media program.
Miao discloses determining if a threshold number of the plurality of video content items identify the selected term as associated with the media program (Miao ¶0030, 0042, 0050, term associated with at least a threshold number or percentage of content items posted by members of the group in association with the group (e.g., to a content feed associated with the group).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Checkley by determining if a threshold number of the plurality of video content items identify the selected term as associated with the media program as disclosed by Miao. The suggestion/motivation would have been in order to provide association that a term/word is related to media content providing recommendations to the user enhancing the user’s experience.
Checkley and Miao do not expressly disclose in response to determining that the selected term is associated with the media program, storing, by the control circuitry, the selected term in a keyword database associated with the media program.
Song discloses in response to determining that the selected term is associated with the media program, storing, by the control circuitry, the selected term in a keyword database associated with the media program (Song ¶0067, keywords matching content are stored in the keyword database).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Checkley and Miao by in response to determining that the selected term is associated with the media program, storing, by the control circuitry, the selected term in a keyword database associated with the media program as disclosed by Song. The suggestion/motivation would have been in order to store the term/word in a database that allows recommendation keywords to be provided for content recommendations to the user enhancing the user’s experience.
As to claim 55 and 65, Song discloses wherein, in response to determining that the selected term is not associated with the media program, excluding the selected term from being associated with the media program in the keyword database (Song ¶0067, keywords matching content are stored in the keyword database, therefore not matching keywords are not stored in database).
As to claim 56 and 66, Checkley discloses wherein, the control circuitry is configured to analyze each term from the title of a video content item to determine if the term is associated with the media program (Checkley ¶0019, 0020, 0023, determining if the extracted keyword is associated with target video).
As to claim 57 and 67, Checkley discloses wherein, the control circuitry is configured to determine a cumulative number of rankings of the plurality of video content items hosted on the video- hosting website (Checkley ¶0018, 0019, 0027, 0035, video ranking).

Claims 58-60 and 68-70 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 20170060870 A1 to Checkley in view of U.S. Pub. No. 20180314976 A1 to Miao in further view of U.S. Pub. No. 20110264682 A1 to Song and in further view of U.S. Pub. No. 20170017658A1 to Blong.
As to claim 58 and 68, Checkley, Miao and Song do not expressly disclose wherein, the cumulative ranking includes a positive cumulative ranking, which is associated with a like selection from a user that has viewed the video content item, and a negative cumulative ranking, which is associated with a dislike selection from the user that has viewed the video content item.
Blong discloses wherein, the cumulative ranking includes a positive cumulative ranking, which is associated with a like selection from a user that has viewed the video content item, and a negative cumulative ranking, which is associated with a dislike selection from the user that has viewed the video content item (Blong ¶0051, 0064, 0092-0093, ranking based on score including point system with 20 points if positive reaction from user who viewed media file and 0 points if negative reaction by the user who viewed media file).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Checkley, Miao and Song by wherein, the cumulative ranking includes a positive cumulative ranking, which is associated with a like selection from a user that has viewed the video content item, and a negative cumulative ranking, which is associated with a dislike selection from the user that has viewed the video content item as disclosed by Blong. The suggestion/motivation would have been in order to receive user input/reaction to the video that allows the ranking of the video to be most likely of interest to the user enhancing the user’s experience.
As to claim 59 and 69, Blong discloses wherein the like selection is scored positively and the dislike selection is scored negatively by the control circuity in generating a relevance score for the selected term (Blong ¶0051, 0064, 0092-0093, 0113-0114, total relevancy score for video entitled “Iditarod”).
As to claim 60 and 70, Checkley, Miao and Song do not expressly disclose receiving, by the control circuitry, a query including the selected term; in response to receiving the query, retrieving, from the keyword database, a media program identifier and a relevance score stored in association with the selected term; and generating a reply to the query, the reply including the media program identifier in a position based on the relevance score.
Blong receiving, by the control circuitry, a query including the selected term (Blong Fig. 7-8, ¶0103-0108, receiving search term); 
in response to receiving the query, retrieving, from the keyword database, a media program identifier and a relevance score stored in association with the selected term (Blon Fig. 7-8, ¶0103-0108, in response to search term, identifying from server, video clip entitles “Dog Catches Frisbee” with total relevancy score=10 that is related to the search term); and 
generating a reply to the query, the reply including the media program identifier in a position based on the relevance score (Blong Fig. 7-8, ¶0103-0108, generating combined media files e.g. combining “Dog Catches Frisbee”, “Dog Show Winner” and “Dog at Groomers” based on the total relevancy score).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Checkley, Miao and Song by receiving, by the control circuitry, a query including the selected term; in response to receiving the query, retrieving, from the keyword database, a media program identifier and a relevance score stored in association with the selected term; and generating a reply to the query, the reply including the media program identifier in a position based on the relevance score as disclosed by Blong. The suggestion/motivation would have been in order to receive allow the user to search for videos using a search term that provides a video to the user enhancing the user’s experience.

Allowable Subject Matter
Claims 52-54 and 62-64 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 52-54 and 62-64 are considered allowable since when reading the claims in light of the specification (MPEP § 2111.01) or In re Sneed, 710 F.2 1544, 1548, 218 USPQ 385,388 Fed. Cir. 1983), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in dependent claims 52-54 and 62-64.
	
Conclusion
Claims 51, 55-61 and 65-70 have been rejected.
	Claims 52-54 and 62-64 are objected.

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYU CHAE whose telephone number is (571)270-5696.  The examiner can normally be reached on 8:00am -4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NASSER MOAZZAMI can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KYU CHAE/
Primary Examiner, Art Unit 2426